UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4806


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KARL SULLIVAN, a/k/a Adrian Karl Cathey, a/k/a Karl Adrian
Cathey, a/k/a Karl Edwards,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District   of  North   Carolina,  at  Charlotte.     Robert J.
Conrad, Jr., Chief District Judge. (3:07-cr-00109-RJC-1)


Submitted:    April 29, 2009                  Decided:   June 4, 2009


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Brent Walker, LAW OFFICE OF R. BRENT WALKER, Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Mark A. Jones, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Karl Sullivan appeals his conviction by a jury of one

count of possession of a firearm after having been convicted of

a crime punishable by more than one year of imprisonment, in

violation of 18 U.S.C. § 922(g) (2006).                 We affirm.

             On    appeal,      Sullivan    argues    that     the    district    court

erred in denying his motion for judgment of acquittal because

the evidence was insufficient to sustain the jury’s verdict.

This court reviews de novo a district court’s denial of a motion

for judgment of acquittal.                United States v. Alerre, 430 F.3d

681, 693 (4th Cir. 2005).                 In conducting such a review, the

court is obliged to sustain a guilty verdict if, viewing the

evidence in the light most favorable to the prosecution, the

verdict is supported by substantial evidence.                    United States v.

Burgos,   94      F.3d   849,     862   (4th   Cir.    1996)    (en    banc)   (citing

Glasser v. United States, 315 U.S. 60, 80 (1942)).                        This court

has   “defined       ‘substantial         evidence’     as     ‘evidence       that     a

reasonable        finder     of    fact    could      accept    as     adequate       and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.’”             Alerre, 430 F.3d at 693 (quoting Burgos,

94 F.3d at 862).           This court “must consider circumstantial as

well as direct evidence, and allow the government the benefit of

all reasonable inferences from the facts proven to those sought



                                           2
to be established.”        United States v. Tresvant, 677 F.2d 1018,

1021 (4th Cir. 1982).

             In evaluating the sufficiency of the evidence, we do

not assess the credibility of the witnesses and assume that the

jury resolved all contradictions in the testimony in favor of

the Government.     United States v. Brooks, 524 F.3d 549, 563 (4th

Cir.), cert. denied, 129 S. Ct. 519 (2008).                 We “can reverse a

conviction on insufficiency grounds only when the prosecution’s

failure is clear.”         United States v. Moye, 454 F.3d 390, 394

(4th Cir. 2006) (en banc) (internal quotation marks and citation

omitted).

             In order to establish a violation of § 922(g)(1), the

Government must prove the defendant was a convicted felon, he

knowingly possessed the firearm, and the firearm traveled in

interstate commerce.         United States v. Gallimore, 247 F.3d 134,

136 (4th Cir. 2001); United States v. Langley, 62 F.3d 602, 606

(4th Cir. 1995) (en banc).           Here, the parties stipulated that

Sullivan was a convicted felon and that the firearm had the

requisite     interstate     commerce       nexus.    The    disputed    issue,

therefore,    is   whether    the   evidence     established   that     Sullivan

possessed the firearm.         Possession may be actual, constructive,

or joint.    Gallimore, 247 F.3d at 136-37.

             Viewing the evidence in the light most favorable to

the government, there appears to be little dispute that the jury

                                        3
could   find    Sullivan    guilty   beyond        a   reasonable    doubt.      After

reviewing   the   full     record,   it       is   clear   that   the     defendant’s

statements, his close proximity to the gun and the testimony of

an eyewitness all support the jury’s verdict.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral   argument        because     the    facts    and   legal

conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          4